Case: 09-30330     Document: 00511871635         Page: 1     Date Filed: 05/30/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 30, 2012

                                     No. 09-30330                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KYOMI POSTLEY,

                                                  Plaintiff–Appellant
v.

GENERAL MOTORS,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CV-883


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Kyomi Postley brought this personal injury lawsuit
against Defendant–Appellee General Motors, and the district court granted
General Motors’ motion to dismiss Postley’s claims. Postley now appeals the
district court’s denial of her motion for reconsideration filed pursuant to Federal
Rule of Civil Procedure 60(b)(6). We AFFIRM the district court’s denial of
Postley’s Rule 60(b)(6) motion.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-30330    Document: 00511871635     Page: 2   Date Filed: 05/30/2012



                                  No. 09-30330

      On June 19, 2008, Kyomi Postley (“Postley”), proceeding pro se, filed a
personal injury lawsuit in federal district court on behalf of herself and her two
minor children. She alleged that, in June 2005, she and her children were in a
car accident involving a 2005 Pontiac Grand Am manufactured by General
Motors and rented from National Car Rental. She alleged that a defective air
bag in the car caused her injuries. General Motors was the only defendant
named in the caption of Postley’s complaint. However, in Postley’s application
to proceed in forma pauperis, she listed General Motors and National Car Rental
as defendants.
      On August 6, 2008, General Motors filed a motion to dismiss Postley’s
claims on two grounds: (1) that her action was prescribed pursuant to Louisiana
law; and (2) that Postley failed to comply with the requirements of Rules 8(a)
and 10(a) of the Federal Rules of Civil Procedure. On September 17, 2008, in an
order entitled “Judgment,” the district court granted General Motors’ motion,
dismissing Postley’s claims with prejudice. Postley filed an untimely notice of
appeal from the district court’s judgment on October 31, 2008. We dismissed
Postley’s appeal for lack of jurisdiction.
      On December 30, 2008, Postley filed a motion for relief from the district
court’s judgment pursuant to Federal Rule of Civil Procedure 60(b)(6). Postley
argued that she was under heavy medication as a result of the car accident,
which constituted “extraordinary circumstances” warranting relief under Rule
60(b)(6). On January 8, 2009, Postley filed an Affidavit of Service requesting the
clerk to enter a default judgment against National Car Rental for failure to
answer. That same day, the clerk issued a notice of entry of default against
National Car Rental. National Car Rental then filed a motion to set aside the
entry of default and a motion to dismiss Postley’s claims.
      On March 6, 2009, the district court denied Postley’s Rule 60(b)(6) motion,
concluding that she had not demonstrated any ground for relief. On March 9,

                                         2
   Case: 09-30330     Document: 00511871635        Page: 3    Date Filed: 05/30/2012



                                     No. 09-30330

2009, in an order entitled “Final Judgment,” the district court granted National
Car Rental’s motions, concluding that Postley’s suit, “in its entirety,” was
dismissed with prejudice. In a footnote, the court noted that it had “intended the
September 17, 2008 Judgment to dismiss all claims by [Postley] against any and
all proposed defendants.” Nevertheless, because Postley and the clerk of the
court “did not construe the judgment as such,” the district court decided to rule
on and grant National Car Rental’s motions. Postley did not file a notice of
appeal from the district court’s March 9, 2009 final judgment. On April 6, 2009,
Postley appealed the district court’s denial of her Rule 60(b)(6) motion.1
      We must first decide whether we have jurisdiction over this appeal.
Pursuant to 28 U.S.C. § 1291, we have jurisdiction over “appeals from all final
decisions of the district courts of the United States.” General Motors argues that
we do not have jurisdiction under § 1291 because Postley “did not appeal from
a final judgment of the district court or any other order or judgment from which
a proper appeal could be taken.” General Motors contends that the district
court’s denial of the Rule 60(b)(6) motion “was not an appealable final judgment
because National Car Rental remained a defendant” in the lawsuit until the
court entered its final judgment on March 9, 2009.
      We conclude that General Motors’ argument is without merit. In the
instant case, the district court denied Postley’s Rule 60(b)(6) motion on March
6, 2009. Three days later, on March 9, 2009, the court entered final judgment
dismissing Postley’s suit in its entirety. Then, on April 6, 2009, Postley timely
appealed the district court’s denial of her Rule 60(b)(6) motion. Because Postley
appealed the denial of her Rule 60(b)(6) motion after the district court’s entry of
final judgment, the court’s order denying her Rule 60(b)(6) motion was a final,


      1
        On March 11, 2010, we granted National Car Rental’s motion to dismiss Postley’s
appeal, but only as to National Car Rental. Postley’s appeal as to General Motors was not
resolved because of a bankruptcy stay. The bankruptcy stay was lifted in February 2012.

                                           3
   Case: 09-30330    Document: 00511871635      Page: 4    Date Filed: 05/30/2012



                                  No. 09-30330

appealable order under § 1291. See Quackenbush v. Allstate Ins. Co., 517 U.S.
706, 712 (1996) (“The general rule is that ‘a party is entitled to a single appeal,
to be deferred until final judgment has been entered, in which claims of district
court error at any stage of the litigation may be ventilated.’”) (citation omitted);
15A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE                   AND

PROCEDURE § 3905.1 (2d ed.) (“When a district court enters its final order
terminating a litigation, orders previously entered during the course of the
action can be reviewed by [an appellate court] if so requested by an aggrieved
party.”) (citation and internal quotation marks omitted); see also Dickinson v.
Auto Ctr. Mfg. Co., 733 F.2d 1092, 1102 (5th Cir. 1983) (“Under the final
judgment appealability rule, a party may obtain review of prejudicial adverse
interlocutory rulings upon his appeal from adverse final judgment, at which time
the interlocutory rulings (nonreviewable until then) are regarded as merged into
the final judgment terminating the action.”) (citations omitted). Therefore, we
conclude that we have jurisdiction over Postley’s appeal.
      We review the denial of a Rule 60(b) motion for abuse of discretion. See
Warfield v. Byron, 436 F.3d 551, 555 (5th Cir. 2006) (citation omitted). Pursuant
to Federal Rule of Civil Procedure 60(b)(6), a court may reopen a judgment when
a party shows “any other reason that justifies relief.” We have stated that the
“‘any other reason’ language refers to any other reason than those contained in
the five enumerated grounds on which a court may grant a Rule 60(b) motion.”
Batts v. Tow-Motor Forklift Co., 66 F.3d 743, 747 (5th Cir. 1995) (citation
omitted). While we have recognized that “Rule 60(b)(6) is a grand reservoir of
equitable power to do justice in a particular case,” we have also stated that Rule
60(b)(6) relief “will be granted only if extraordinary circumstances are present.”
Id. (citations and internal quotation marks omitted).
      In her Rule 60(b)(6) motion, Postley contended that relief from the
dismissal of her claims was warranted because she was under heavy medication

                                         4
   Case: 09-30330       Document: 00511871635          Page: 5     Date Filed: 05/30/2012



                                       No. 09-30330

as a result of the car accident, which prevented her from complying with Rules
8(a) and 10(a) of the Federal Rules of Civil Procedure. The district court denied
Postley’s Rule 60(b)(6) motion, reasoning that “even if the [c]ourt were to find
that [Postley’s] medication condition is an ‘extraordinary circumstance’ excusing
her failure to comply with Rules 8(a) and 10(a),” Postley’s claims prescribed two
years prior to the commencement of the action.                     The court stated that
“[r]eopening the case will not ‘turn back time’ and would only cause the parties
undue expense and result in a waste of time.”
       We conclude that the district court did not abuse its discretion in denying
Postley’s Rule 60(b)(6) motion.           The court was correct to note that, even
assuming Postley’s medical condition was an “extraordinary circumstance” that
excused her lack of compliance with Rules 8(a) and 10(a), her claims prescribed
two years before the filing of her lawsuit. Under Louisiana law, delictual actions
are subject to a one-year prescriptive period, which begins to run from the date
of injury. LA. CIV. CODE ANN. art. 3492. In her complaint, Postley alleged that
the accident that caused her injuries occurred in June 2005. However, Postley
did not file her complaint until June 2008, which was two years after the
prescriptive period had ended.2 Thus, Postley’s claims had prescribed under
Louisiana law, and Postley pointed to no “extraordinary circumstance” that
warranted relief from the district court’s dismissal of her claims based on
prescription.     Therefore, we hold that the district court did not abuse its
discretion in denying Postley’s Rule 60(b)(6) motion.
       For the foregoing reasons, we AFFIRM the district court’s denial of
Postley’s Rule 60(b)(6) motion.


       2
         Postley has not argued to the district court or to this court that there is a basis for
the interruption or suspension of the prescriptive period. See Kling Realty Co. v. Chevron
USA, Inc., 575 F.3d 510, 517 (5th Cir. 2009) (stating that where plaintiff’s claims are facially
prescribed, plaintiff bears the burden of demonstrating that prescription was interrupted or
suspended).

                                               5